DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL262155 filed on 10/04/2018.

			
				Information Disclosure Statement

	3.	The Information disclosure Statement(s) filed 8/19/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
(1) The Abstract uses legal phraseology, i.e., the word “said.” 
(2) The word “Wherein” should be in lower case -see lines 4 and 6.  
 Correction is required.  See MPEP § 608.01(b).

Claim Objections
5.	Claims 1, 10- 11, 19 are objected to because of the following informalities:  
The claims recite capitalized words within the body of the claim. For example, claim 1 recites multiple limitations beginning with a capitalized word (“Wherein”).
 This is not proper as the claim should begin with a capital letter and end with a period, i.e., should be in a sentence format. 
Claim 11 has similar limitations.
 See MPEP 608.01(m). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Claims 10 and 19 contain a grammatical error, the limitation, “The architecture of claim 1 wherein data feeds communicated to data clients contains only valid actions.”  The word “contains” should be contain. 
Re-claim 3:  The word “sinchronosly” is misspelled. It should be spelled
 --synchronously. -- 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite the term “architecture.”  It is unclear if the term is referring to a computer, a processor, software code, etc.  resulting in the metes and bounds of the claim being indefinite.  
For examination purposes, the term “architecture” will be interpreted as computer system.
Claims 1 and 11 recite “wherein said raw data feed is the actions that being sent by agents to the venue, and…” The word “are” is missing between the words that and being. For examination purposes, the limitation will be interpreted as  “wherein said raw data feed is the actions that are being sent by agents to the venue, and…”
Claim 12 recites “wherein actions are sent by agents asynchronously or asynchronously to the venue…”  This limitation is unclear because the alternatives are the same.
The remaining claims are rejected due to the dependency to the claims above.
Claim 18 recites “wherein the venue if a trading venue and the agents are traders…”  The limitation is unclear.  Did Applicant intend to claim, “wherein the venue is a trading venue…?”  
The remaining claims are rejected due to the dependency to the claims above.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of providing data clients with a raw data feed allowing to produce a locally made copy of a world evolving state of a multiagent interactive venue, comprising: wherein said raw data feed is the actions that being sent by agents to the venue, and wherein said venue processing said actions according to predefined rules defining how each of said actions affects the world state of the venue, and wherein said world state is the cumulative effect of actions of agents, applied on the initial world state, and wherein providing said data feeds communicated to data clients, in the form of a stream as received by the venue, before being processed by the venue, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial interactions (business relations), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for system and/or effective method for dissemination of data feeds, in particular order-by-order full market depth and trading data from financial exchanges and other trading venues which is a commercial interaction. The mere nominal recitation of an architecture do not take the claim out of the methods of organizing human activity grouping. Note that the broadest reasonable interpretation of claim 11 is that no computer technology is claimed. Thus, under step 2A, prong one of the Patent Eligibility Guidance (PEG), the claims recite an abstract idea.
Under Step 2A, prong two of the PEG, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— an architecture for providing data clients with a raw data feed.  The architecture is recited at a high-level of generality (i.e., as an architecture for providing data clients with a raw data feed) such that they amount to no more than generally linking the use of the judicial exception to a particular environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Under Step 2B of the PEG, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “architecture”, amounts to no more than generally linking the use of the judicial exception to a particular environment or field of use. Generally linking the use of the judicial exception to a particular environment or field of use cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.    Dependent claims 2-10, 12-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-19 is/are ineligible.

	Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-2, 7-11, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2012/0089497).	
Re-claim 1. Taylor disclose:
An architecture for providing data clients with a raw data feed allowing to produce a locally made copy of a world evolving state of a multiagent interactive venue (system for processing financial market depth data-([0074], Figs. 8(a) & (b); clients receive stream view and build their own sorted data structures of order book data-[0197]), comprising:  
wherein said raw data feed is the actions that being sent by agents to the venue (feeds and raw order data, order book feeds, OPRA feeds-[0019], also [0017]), and 
Wherein said venue processing said actions according to predefined rules defining how each of said actions affects the world state of the venue (Limit orders can be sorted based on exchange specific rules-[0017]), and 
Wherein said world state is the cumulative effect of actions of agents, applied on the initial world state (order book-Exchanges keep a sorted listing of limit orders for each financial instrument-see [0017]) , and 
wherein the architecture providing said data feeds communicated to data clients, in the form of a stream as received by the venue, before being processed by the venue (Exchanges disseminate market information, such as the appearance of new buy/sell offers and trade transactions, as streams of events known as market data feeds.-[0016], see also [0023], [0024], [0197]).
 
Re-claim 2. Taylor disclose wherein the architecture further providing for changing the local copy of the world state, by applying predefined rules (“Exchanges keep a sorted listing of limit orders for each financial instrument known as an order book….Limit order can be sorted based on price, size, and time according to exchange-specific rules.  Many exchanges publish market data feeds that disseminate order book updates as order add, modify, and delete events.” -see [0017]). 
 
Re-claim 7. Taylor disclose wherein the predefined rules applied for said data feeds communicated to said data clients change the local copy of the world state according to substantially the same predefined rules applied for changing the world state at the venue (Limit orders can be sorted based on exchange specific rules; -[0017]; electronic trading firms ingest market data feeds directly into their computer systems from the financial exchanges, normalizing the data and providing a consistent data model for trading applications-[0020]).  

Re-claim 8. Taylor disclose wherein the same predefined rules change the copy of the world state in exactly the same manner as they change the world state as reflected in the venue (Limit orders can be sorted based on exchange specific rules; published market data feeds, construction of order books -[0017]-[0019]).  

Re-claim 9. Taylor disclose wherein the venue is a trading venue and the agents are traders interacting with the venue.  (trading exchange and clients-[0023-0024]).

Re-claim 10. Taylor disclose wherein data feeds communicated to data clients contains only valid actions.(data feeds transmitted to clients-[0024]-[0025]; feeds and raw order data, order book feeds, OPRA feeds-[0019], also [0017]).
	
Claim 11 has similar limitations found in claim 1 above and is rejected using the same art and rationale.
Claims 16-19 have similar limitations found in claims 7-10 above, and therefore are rejected by the same art and rationale.

	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 3-6, 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2012/0089497) in view of  Holenstein et al. (US 2010/0191884).
		
Re-claim 3. Taylor fail to disclose wherein actions are sent by agents to the venue asynchronously or sinchronosly [SIC] and the data feed communicated to data clients synchronized by the venue upon arrival to the venue before being processed. Holenstein however, teach unidirectional and bidirectional asynchronous and synchronous replication of data- [0510], [0844] that is used in financial applications such as stock market trading- [0518] and bidirectional synchronous system is the ultimate in system availability when disseminating account trade data-[0517-0518] [0844]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include that trade data is sent to venue asynchronously or synchronously and that some data such as data feeds which are disseminated with account trade data wherein the transaction values is high utilizes a bidirectional synchronous system as taught by Holenstein in order to provide a configuration supporting applications that must be continuously available in which transaction value is high such as in stock market trading (Holenstein [0518]).
	
 	Re-claim 4. Holenstein, not Taylor, disclose wherein synchronization is provided by tracking order of arrival of actions at the venue.  The collector is tracking when all data for transaction is applied.-[1201]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include tracking when all data is applied as taught by Holenstein in order to match an applied tag to the tracked data in order to acknowledge that the data is received  (Holenstein [1201]).

Re-claims 5 & 6. Holenstein, not Taylor, disclose wherein the data feed is ordered according to the tracking, wherein the data feed comprises the tracking information. (data set are applied to the target database in the proper order-[0538]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include that data set are applied to the target database in the proper order as taught by Holenstein in order to guarantee that changes made to any file are correctly sequenced (Holenstein [0538]).

Claims 12-15 have similar limitations found in claims 3-6 above, and therefore are rejected by the same art and rationale.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2017168242 A1 (Aston et al.)-cited for efficient data distribution, data streams. 
	US 11,144,992 (Foley)-cited for trading system and method for indicating trading interests including data provider providing information in real time including stock type information, data feed, stream of trade related information.
	WO 2012073075 (Brkic) -cited for a method for monitoring and controlling of messages in a trading system.
US 20120005062 (Lutnick et al.)-cited for trading platform and trading method and processing of order/pricing information
“Trading Floor Architecture.”  Cisco.com; < https://www.cisco.com/c/en/us/td/docs/solutions/Verticals/Trading_Floor_Architecture-E.html>. July 23, 2008. -cited for high-level architecture for trading environment including data providers like stock exchanges, ECNs.  Data is received by feed handlers, normalizing and cleaning data and then send data to consumers such as pricing engines, algorithmic trading applications, or human traders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694